DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 9 recites the limitation "the UE context" in line 2.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingale et al (US 20200214070 A1, hereinafter referred to as Ingale).
		Re claim 12, Ingale teaches a method of a target radio base station (target gNB) of enabling a connection of a wireless communication device (UE 102) released by a source radio base station (serving gNB) to be resumed by the target base station (target gNB) (Fig 5a, 5b), the method comprising:
	(i) receiving, from the source base station (serving gNB), information (UE context) required to resume the connection to be released by the source base station (resuming RRC connection with the target gNB) for the wireless communication device after the source base station has determined that the connection to the wireless communication device is to be released (serving gNB released RRC connection with the UE) and further has identified the target base station as a base station with which the connection can be resumed (serving gNB identified target gNB by the UE context request message from target gNB, Fig. 5a; serving gNB identified target gNB based on the UE measurement report, Fig. 5b) (Fig. 5a-b, Par 0190-0195, Par 0232-0239).
		Re claim 13, Ingale teaches to transmit, to a network node configured to provide mobility management, a request to switch connection of the wireless communication device from the source base station to the target base station (transmitting a path switch request to the AMF/SMF by the target gNB) (Fig. 5a-b, Par 0017-0018, Par 0196-0199, Par 0240-0241).
		Re claim 14, Ingale teaches to receive, from the network node configured to provide mobility management, a confirmation that the connection of the wireless communication device is switched from the source base station to the target base station (Receiving path switch request ACK from the AMF/SMF) (Fig. 5a-b, Par 0196-0199, Par 0240-0241).
		Re claim 15, Ingale teaches to associate an identifier (Resume ID, I-RNTI) with the information required to resume the connection to be released by the source base station (UE context); and transmit, to the source base station (serving gNB), the identifier associated with the information required to resume the connection to be released by the source base station (Resume ID, I-RNTI included in the UE context request message), for forwarding to the wireless communication device in a connection release message (RRC connection release message includes Resume ID, I-RNTI) (Fig. 5a-b, Par 0189-0194, Par 0269-0271, Par 0280-0282).
		Re claim 16, Ingale teaches to receive, from the wireless communication device, a request to resume the connection released by the source base station (connection resume request, MSG3, Fig. 5a-b), the request comprising said identifier (resume ID); and resuming the connection with the wireless communication device (resuming connection with the target gNB, Fig. 5a-b) (Par 0190-0198, Par 0232-0241).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6, 9-11, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (MSG3 verification in target gNB, R2-1805315, hereinafter referred to as Huawei) in view of Kim et al (US 20200029262 A1, hereinafter referred to as Kim).
		Re claim 1, Huawei teaches a method of a source radio base station (Anchor gNB, Fig. 1) of enabling a connection of a wireless communication device released by the source radio base station (Anchor gNB, Fig. 1) to be resumed by a target radio base station (target gNB, Fig.1), the method comprising:
	(ii) identifying a target base station (target gNB) with which the connection to be released can be resumed for the wireless communication device (target gNB(s) is identified based on UE movement history, target GNB is identified from the target cell ID included in the UE context request) (Fig. 1, Sec. 2, Discussion); and
	(iii) transmitting, to the identified target base station (target gNB), information required to resume the connection to be released by the source base station (providing UE context to the target gNB by the anchor gNB) for the wireless communication device (UE) (Fig. 1, Sec. 2- Discussion ---" Based on the flow in Figure 1, MSG3 is performed by integrity protection indicated as MAC-I in the figure. And the anchor gNB will verify the MAC-I. The anchor gNB will relocate the UE context upon successful verification of the MAC-I. 
	As a potential improvement, it is anticipated that anchor gNB can deliver the UE context to target gNBs in advance. It is possible for anchor gNB to know the history visited cell information of the UE from other gNBs or the report of UE[1]. The anchor gNB is able to select potentially adequate target gNBs within the RNA and deliver the UE context. By selecting some target gNBs other than pushing UE context to all gNBs in the RNA, it will bring less signalling overhead”).
		Huawei discloses to send a release indication to the UE to transition the UE in RRC inactive state (Fig. 1). However, Huawei does not explicitly disclose to (i) acquire an indication that a connection established with the wireless communication device is to be released.
		Kim teaches to (i) acquire an indication that a connection established with the wireless communication device is to be released (inactivity timer expired, Fig. 30) (Fig. 30, Par 0328-0329).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huawei by including the step to acquire an indication that a connection established with the wireless communication device is to be released, as taught by Kim for the purpose of monitoring UE activities to timely switch UE connection state, as taught by Kim (Par 0328-0329).
		Claim 22 recites a source base station performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 23, Huawei does not explicitly disclose to receive the indication from the wireless communication device that the connection is to be released.
		Kim teaches to receive the indication from the wireless communication device that the connection is to be released (no data transmission/reception from the UE within the predetermined inactivity time) (Fig. 30, Par 0328-0329).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huawei by including the step to receive the indication from the wireless communication device that the connection is to be released, as taught by Kim for the purpose of monitoring UE activities to timely switch UE connection state, as taught by Kim (Par 0328-0329).		
		Re claims 3, 24, Huawei teaches to estimate a current heading of the wireless communication device (estimating target gNBs where the UE can camp based on the UE movement/visit history), wherein a closest adjacent radio base station located in said heading is identified to be the target base station with which the released connection is to be resumed (target gNBs within the RNA (RAN notification area) must include the gNB nearest to the anchor gNB because the UE has to pass the adjacent gNB (adjacent to the anchor gNB) to go to any non-adjacent gNB) (Pg. 1, Sec. 2- Discussion). 
		Re claims 4, 25, Huawei teaches that the information required to resume the connection to be released by the source base station comprises User Equipment, UE, context of the wireless communication device (providing UE context to the target gNB by the anchor gNB) (Fig. 1, Pg. 1, Sec. 2- Discussion).
		Re claim 6, Huawei teaches to associating an identifier (I-RNTI) with the information required to resume the connection to be released by the source base station (searching UE context with the I-RNTI included in MSG3); and wherein the transmission of the information required to resume the connection to be released by the source base station contains said identifier (anchor gNB provides the UE context to the target gNB in advance. When the target gNB found UE context with the I-RNTI included in the MSG3, target gNB performs MSG3 verification. By finding UE context for the I-RNTI indicates that the anchor gNB includes the I-RNTI in the UE context when the UE context is sent to the target gNB) (Sec. 2- Discussion, Proposal 2, Pg. 2).		
		Re claim 9, Huawei teaches to receive from the identified target base station, an instruction to release the UE context for the wireless communication device (UE context request from the target gNB, Fig. 1).
		Re claim 10, Huawei teaches that the identifier associated with the information required to resume the connection to be released by the source base station being an Inactive Radio Network Temporary Identifier, I-RNTI (UE context is associated with I-RNTI) (Sec. 2- Discussion, Proposal 2, Pg. 2).
		Re claim 11, Huawei teaches to transmit a message to the wireless communication device (release message from the anchor gNB to the UE, Fig. 1) that the connection with the source base station is released (release message causes the UE to enter in RRC Inactive mode, Fig. 1), the message including the identifier associated with the information required to resume the connection (I-RNTI included in the release message is associated with UE context) (Fig. 1, Sec. 2—Discussion, Proposal 1, 2, Pg. 2).
8.	Claims 5, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Kim as applied to claim 1 above and further in view of Fujishiro et al (US 20200281038 A1, hereinafter referred to as Fujishiro).
		Re claims 5, 26, Huawei does not explicitly disclose that the transmission of the information required to resume the connection to be released by the source base station contains a timer specifying for how long time the target base station shall save said information.
		Fujishiro teaches that the transmission of the information required to resume the connection to be released by the source base station contains a timer (HO request message includes UE context and a timer value for holding the UE context) specifying for how long time the target base station shall save said information (HO request from the source base station includes a timer value for holding the UE context in the target base station) (Fig. 11, Par 0122, Par 0125-0130, Par 0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huawei by including the step that the transmission of the information required to resume the connection to be released by the source base station contains a timer specifying for how long time the target base station shall save said information, as taught by Fujishiro for the purpose of managing UE context to appropriately hold UE context and timely discard UE context by a target base station, as taught by Fujishiro (Par 0122).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Kim as applied to claim 1 above and further in view of Kim et al (US 20200351723 A1, hereinafter referred to as Kim ‘723).
		Re claim 7, Huawei does not explicitly disclose that the transmission of the information required to resume the connection to be released by the source base station contains an indicator specifying if a path switch request shall be triggered or not by the target base station.
		Kim ‘723 teaches that the transmission of the information required to resume the connection to be released by the source base station contains an indicator specifying if a path switch request shall be triggered or not by the target base station (UE context response message including an encapsulated RRC release message, Fig. 6 does not trigger a path switch procedure; UE context response message including context release indication does not trigger a path switch procedure, Fig. 7; UE context response message without an encapsulated RRC release message/context release indication triggers a path switch procedure, Fig. 5) (Fig. 5-7, Par 0079-0085, Par 0095-0099, Par 0107-0112).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huawei by including the step that the transmission of the information required to resume the connection to be released by the source base station contains an indicator specifying if a path switch request shall be triggered or not by the target base station, as taught by Kim ‘723 for the purpose of efficiently managing UE context to reduce unnecessary signaling and additional delay, as taught by Kim ‘723 (Par 0005-0006).
10.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Kim as applied to claim 1 above and further in view of Ingale et al (US 20200214070 A1, hereinafter referred to as Ingale).
		Re claim 8, Huawei does not explicitly disclose to receive, from the identified target base station, an identifier associated with the information required to resume the connection to be released by the source base station.
		Ingale teaches to receive, from the identified target base station (target gNB, Fig. 5a), an identifier associated with the information required to resume the connection to be released by the source base station (UE context request message from the target gNB includes Resume ID, I-RNTI) (Fig. 5a, Par 0143, Par 0192-0193).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huawei by including the step to receive, from the identified target base station, an identifier associated with the information required to resume the connection to be released by the source base station, as taught by Ingale for the purpose of efficiently resuming and reestablishing the RRC connection initiated by a UE with a RAN node, as taught by Ingale (Par 0002, Par 0133-0134).
Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473